Citation Nr: 1108394	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to February 26, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to August 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Board hearing in October 2005.  He was informed that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, but the Veteran did not indicate a desire to appear at another hearing.

In December 2009 and November 2010, the Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand orders.  Where the Board's remand orders were not substantial complied with upon remand, the Board itself errs in failing to insure compliance; in such situations the Board must remand the matter back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).

In its December 2009 remand, the Board determined that the Veteran raised the issue of entitlement to a TDIU while challenging the evaluation assigned for his PTSD.  As a result, the claim was remanded for the Veteran to undergo a VA psychiatric examination and to consider whether a TDIU was warranted.  

In February 2010, the Veteran underwent a VA psychiatric examination.  Based on the findings from that examination, the RO, in a July 2010 rating decision, awarded the Veteran a total (100 percent) schedular rating for his service-connected PTSD effective from February 26, 2010.  The RO did not, however, adjudicate the issue of entitlement to a TDIU prior to February 26, 2010.

In a November 2010 remand, the Board again directed the RO to adjudicate the Veteran's TDIU claim for the period prior to February 26, 2010; however this was not still accomplished.  According to a January 2011 supplemental statement of the case, the RO indicated that if a total schedular evaluation is awarded, any pending claim for a TDIU is moot.  Nevertheless, the Board reiterates that the award of a total (100 percent) schedular rating for the service-connected PTSD, effective February 26, 2010, does not resolve the issue of whether a TDIU is warranted prior to the effective date for the total rating.  See Green v. West, 11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)).  Accordingly, the Board may not find that there was substantial compliance with the November 2010 Board remand directive as well.  Hence, the matter must be remanded to afford the RO and opportunity to issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO must adjudicate the Veteran's claim of entitlement to a TDIU for the period prior to February 26, 2010.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

The case should then be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


